           Case 1:20-cv-07046-ER Document 21 Filed 11/04/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOWAKI KOMATSU,
                               Plaintiff,
                                                                            ORDER
                       – against –
                                                                       20 Civ. 7046 (ER)
THE CITY OF NEW YORK, et al.,

                               Defendants.


Ramos, D.J.:

       �e Court is in receipt of three letters from pro se Plaintiﬀ Komatsu dated October 23,

October 26, and October 28, 2020. See Docs. 17–19. In these letters, Komatsu makes several

requests, including that (1) the court appoint him pro bono counsel; (2) he be granted leave to ﬁle

an amended complaint; and (3) he have another case, Komatsu v. City of New York, No. 20 Civ.

7502, designated as related. �e Court will address these requests in turn.

       First, Komatsu asks the Court to appoint a pro bono attorney. Courts do not have the

power to obligate attorneys to represent pro se litigants in civil cases. Mallard v. U.S. Dist. Ct.

for the S. Dist. of Iowa, 490 U.S. 296, 310 (1989). Instead, pursuant to 28 U.S.C. § 1915(e)(1),

the Court may, in its discretion, order that the Pro Se Office request that an attorney represent an

indigent litigant by placing the matter on a list that is circulated to attorneys who are members of

the Court’s Pro Bono Panel. Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y.

2007). The standards governing the appointment of counsel in pro se cases were set forth by the

Second Circuit in Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60–

61 (2d Cir. 1986). Factors to be considered in ruling on an indigent litigant’s request for counsel

include the merits of the case and Plaintiff’s ability to gather the facts and present the case if
          Case 1:20-cv-07046-ER Document 21 Filed 11/04/20 Page 2 of 4




unassisted by counsel. See Dolan v. Connolly, 794 F.3d 290, 296 (2d Cir. 2015) (citing factors

set forth in Hodge, 802 F.2d at 60–62). Of these, the Court must “first determine whether the

indigent’s position seems likely to be of substance,” Hodge, 802 F.2d at 61, and, if this threshold

requirement is met, then the Court must consider additional factors, including the pro se

litigant’s “ability to handle the case without assistance,” Cooper, 877 F.2d at 172; accord

Hendricks, 114 F.3d at 392.

       At this early stage in the proceedings, the Court is unable to conclude that Komatsu’s

claims are likely to have merit, although that may change as the litigation progresses.

Accordingly, Plaintiff’s application for the appointment of pro bono counsel is DENIED without

prejudice to possible renewal at a later stage in the case. Plaintiff may, however, seek advice

from the New York Legal Assistance Group by calling 212-659-6190.


       Second, Komatsu requests to amend his complaint. Federal Rule 15(a)(1) provides that a

party may amend its pleading once as a matter of course within 21 days of serving it. After that,

a party may move for leave to amend their complaint “with the opposing party’s written consent

or the court’s leave.” Fed. R. 15(a)(2). �e Court should “freely give leave when justice so

requires.” Id. Rule 15(a)(2) sets forth a “liberal standard.” Duling v. Gristede’s Operating

Corp., 265 F.R.D. 91, 97 (S.D.N.Y. 2010). However, the Court may deny a motion to amend a

pleading if the amendment “(1) has been delayed unduly, (2) is sought for dilatory purposes or is

made in bad faith, (3) the opposing party would be prejudiced, or (4) would be futile.” Lee v.

Regal Cruises, Ltd., 916 F. Supp. 300, 303 (S.D.N.Y. 1996), see also Foman v. Davis, 371 U.S.

178, 182 (1962).

       Here, Komatsu has already once amended his Complaint as a matter of course. See Doc.

3. In his request to amend again, he does not state with speciﬁcity what claims he would like to


                                                 2
          Case 1:20-cv-07046-ER Document 21 Filed 11/04/20 Page 3 of 4




add, or against whom, other than noting that the claims “concern illegal acts and omissions that .

. . are certainly inextricably intertwined with my claims in this case largely because they involve

. . . some of the same defendants as well as the same speciﬁc illegal acts and omissions . . . .”

Doc. 17 at 2. In support of amending, he also argues that it “makes no sense” for him to wait for

Judge Schoﬁeld to issue a ﬁnal judgment in another case of his, Komatsu v. City of New York,

No. 20-cv-03698. Id.

       �ese arguments do not provide the Court with suﬃcient assurance that there is good

cause to amend here. In his request, Komatsu does not specify what claims he would like to add

or against whom he would like to add them, beyond stating that they are related to occurrences

and individuals at issue in this case. See id. Moreover, his argument that it would make no sense

to wait for relief in a diﬀerent case should not impact the decision here. To the extent that he

seeks to add claims that have been or will be decided in another matter, this would be

inappropriate. See Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817

(1976) (observing a general rule “to avoid duplicative litigation in federal district courts”); Curtis

v. Citibank, N.A., 226 F.3d 133, 139 (2d Cir. 2000) (noting that claim preclusion prohibits the

relitigation of the events underlying a previous judgment). �e Court thus requires additional

information—at a minimum, a description of the substance of the claims and who they are

against, and Komatsu’s reasons for not earlier bringing them in this case—before it can

adequately analyze whether amendment is proper under the factors mentioned above. Komatsu’s

request to amend his complaint is thus DENIED without prejudice.

       Komatsu is reminded, however, that in this Court’s order of service dated September 29,

2020, the Court permitted him to ﬁle a second amended complaint naming the John Doe

defendant within thirty days of ascertaining his identity. See Doc. 9 at 3. Nothing in today’s



                                                  3
            Case 1:20-cv-07046-ER Document 21 Filed 11/04/20 Page 4 of 4




Order impacts Komatsu’s ability to ﬁle a second amended complaint naming the John Doe

defendant pursuant to this Court’s previous order of service.

         Third, Komatsu requests that another case of his, Komatsu v. City of New York, 20-cv-

07502, be marked as related to this one. On October 27, 2020, this Court accepted that case as

related. �us, Komatsu’s request is now DENIED as moot.

         �e Court has reviewed the remaining arguments addressed in Komatsu’s letters and

determined they are without merit.

         In sum, the Court will:

            •   DENY without prejudice Komatsu’s request for the Court to request a pro bono
                attorney appointment;

            •   DENY without prejudice Komatsu’s request to amend his Amended Complaint;
                and

            •   DENY as moot Komatsu’s request to have 20-cv-07502 marked as related to this
                case, as the Court has already accepted the case as related.


It is SO ORDERED.

Dated:    November 3, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                 4
